DETAILED ACTION

Amendment of the claims filed on August 31, 2020 is acknowledged; wherein claims 1-5, 9-10 and 14 had been amended, claims 6-8 and 11-13 had been canceled and claim 15 had been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 are rejected under 35 U.S.C. 112(b) / 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3-4 recites the limitations: (i) “… wherein the processor is optionally operable to assess one or more terrain characteristics in dependence on the determined vertical offset and the ascent/descent route of the target vehicle” (claim 3) and “wherein the processor is … optionally to assess one or more terrain characteristics in dependence on the determined speed of the target vehicle” (claim 4). It is not distinct may optionally assess” or “optionally to assess” one or more terrain characteristic based on determined data without defining whether the processor actually assesses terrain characteristic based on determined data (added remarks)(see specification (Pub. No.: 2021/0001850 A1): par. 10, 11, 190).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Uchiumi (JP 2006036159 – Machine Translation). 

Regarding claims 1, 9-10, and 14, Uchiumi discloses a drive control system and method for a motor vehicle comprising: 
a processor (e.g., controller 4) for receiving a signal from a sensor (e.g., the controller 4 configured to receive data from radar 1 and vehicle speed sensor 3, wherein a memory is required to store executable instructions for the controller to process radar 1 and sensor 3 data and control vehicle A accordingly   – see par. 23-24 and Figure 2 and disclosure), the processor being operable to: 
process the signal to identify a target vehicle which is a land vehicle (e.g., tracking a preceding vehicle B – see par. 22-23; Figures 1 and 5-8); 
determine a vertical offset between the host vehicle and the target vehicle (e.g., determine the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H) or vice-verse via radar 1 (see par. 29-31; Figures 1-2 and 5-8); and;  
set a target follow distance between the host vehicle and the target vehicle in dependence on the determined vertical offset between the host vehicle and the target vehicle (e.g., determine a distance L from the preceding vehicle B and own vehicle A to achieve a target distance by setting a target acceleration of the vehicle – see par. 77, 9-10); 
wherein the processor is operable to determine a rate of change of the determined vertical offset (e.g., the processor determines a height change of the preceding vehicle B – see par. 33-34); and 
wherein the processor is operable to determine when the rate of change of the vertical offset decreases below a first threshold value or to determine when the rate of change of the vertical offset increases above a second threshold value (e.g., (i) e.g., when a state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value; vehicle B is in upstream road (see par. 30) and (ii) in the case where the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value; the vehicle B is in descending road (see par. 30-31). 

Regarding claim 2, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to identify a base of an incline and/or a crest of an incline in dependence on the rate of change of the determined vertical offset (e.g., controller 4 calculates a slope pole point (a slope starting point of a slope) existing in front of a vehicle A based on a change in height H of the preceding vehicle B – see par. 77, 33-34 and Figure 6).

Regarding claim 3, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to track an ascent/descent route of the target vehicle (e.g., (i) e.g., when a state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value; vehicle B is in upstream road (see par. 30) and (ii) in the case where the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value; the vehicle B is in descending road (see par. 30-31, 41, 49), and wherein the processor is optionally operable to assess one or more terrain characteristics in dependence on the determined vertical offset and the ascent/descent route of the target vehicle.

Regarding claim 4, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to calculate a speed of the target vehicle along said ascent/descent route (e.g., the controller configured to set a vehicle speed to a predetermined speed (i.e., 40 km/h) via an acceleration correction means and in accordance to the road gradient characteristic – see par. 73 and 81, 83-85, 64-65; Figures 1 and 5-8); and optionally to assess one or more terrain characteristics in dependence on the determined speed of the target vehicle.
Note: in view of the above claims 3 and 4 rejections and under compact prosecution, the functional limitation containing the feature “optionally” are examined as alternative limitation(s). 

Regarding claim 5, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to: determine the vertical offset between the host vehicle and the target vehicle in dependence on a pitch angle and/or a roll angle of the host vehicle (e.g., determine the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H) or vice-verse via radar 1. Figure 1 depicts the detection of the difference in height H of the preceding vehicle B based on the vehicle A’s pitch and roll (see par. 29-31; Figures 1-2 and 5-8)), and/or output a host vehicle control signal in dependence on the determined vertical offset (e.g., corrects a target acceleration at a point (preferably 0) close to a slope start point (a slope pole point) of the slope based on the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H)  or vice-verse via radar 1 (see par. 20-21, 22, 26, 29-31; Figures 1-2 and 5-8). 

Regarding claim 15, Uchiumi discloses a drive control system and method for a motor vehicle wherein the host vehicle control signal comprises a signal to halt the host vehicle and/or to set a target speed of the host vehicle (e.g., the controller configured to set a vehicle speed to a predetermined speed (i.e., 40 km/h) via an acceleration correction means and in accordance to the road gradient characteristic – see par. 73 and 81, 83-85, 64-65; Figures 1 and 5-8).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664